DETAILED ACTION                                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, drawn to a method for producing a negative mold & a.
Group II, claim(s) 4, drawn to a polyorganosiloxane composition that uses a catalyst in which the symbols R", which are identical or different, represent aliphatic hydrocarbon radicals containing 6 to 10 carbon atoms.
Group III, claim(s) 5, drawn to a negative mold.
Group IV, claim(s) 6, drawn to a method for molding.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
(Group I & II) lack unity of invention because even though the inventions of these groups require the technical features of 
A polyorganosiloxane composition X that can be cured into an elastomer by polycondensation reactions, wherein the composition X does not contain a metallic catalyst and comprises: 
- a silicone base B comprising at least one polyorganosiloxane oil A that can be cured by a polycondensation reaction in a manner such as to form a silicone elastomer, and
- a catalytically effective quantity of at least one polycondensation catalyst C which is an organic compound having general formula (I): (R")2NH in which the symbols R", are identical or different, represent aliphatic hydrocarbon radicals containing 6 to 10 carbon atoms.
These technical features are not special technical features as they do not make a contribution over the prior art in view of Cannas et al. (WO-2016/166,336, hereinafter Cannas)
([0005]) teaches that Polymers containing silane groups are in particular polyorganosiloxanes, which are commonly referred to as "silicones" or 4 "Silicone rubbers". ([0398]) notes the use of polydimethylsiloxanes which is understood to be a silicon oil.
([0375]) teaches in addition to the amidine of the formula (I) or the reaction product, the composition can contain other catalysts, in particular for the crosslinking of silane groups. ([0377]) teaches utilizing dihexylamine. Highlighting, that dihexylamine has an R value of 6. This can be seen below in the image of 
    PNG
    media_image1.png
    43
    250
    media_image1.png
    Greyscale
 
(Group I & III) & (Group I & IV) & (Group II & III) & (Group II & IV) & (Group III & IV) lack unity of invention because even though the inventions of these groups require the technical feature of 
 	A method of preparing a negative mold MN produced from silicone elastomer for use in	the manufacture of molded articles produced from different reproduction materials, the	method comprising the following steps a) to d): a) preparing a polyorganosiloxane	composition X that can be cured to produce an elastomer by polycondensation	reactions, which does not contain a metallic catalyst, and comprising: 
- a silicone base B comprising at least one polyorganosiloxane oil A that can be cured by a polycondensation reaction, and 
- a catalytically effective quantity of at least one polycondensation catalyst C, which is an organic compound having the general formula (I): (R")2NH in which the symbols R", which are identical or different, represent aliphatic hydrocarbon radicals containing 1 to 30 carbon atoms, 
b) applying said polyorganosiloxane X to a master to be duplicated, optionally already covered with a release agent, 
c) allowing said polyorganosiloxane composition X to cure in the presence of moisture supplied by the ambient air or by the prior addition of water, in order to 
d) separating the negative mold MN produced from silicone elastomer from the master to be duplicated.
These technical features are not special technical features do not make a contribution over the prior art in view of Bruner et al. (US-3,989,790, hereinafter Bruner)
(Claim 1) teaches a method for preparing a silicone mold comprising applying to that portion of a stationary pattern which is vulnerable to high stress a room temperature curable silicone composition, said silicone composition is prepared by forming a mixture containing a hydroxyl terminated organopolysiloxane.
(Col. 5, lines 8-10) teaches that Catalysts which may be employed in this invention include organic and inorganic acids and bases, metal salts of organic acids, metal chelates and organometallic compounds. Specific operable catalysts include stearic acid, trifluoroacetic acid, dibutylamine,
(Col. 1, liens 61-66) teaches that applying a dough-like curable silicone composition to those portions of a pattern which are potential high stress areas for both the pattern and the mold.
& e.) (Col. 7, lines 28-40) teaches that the silicone mold is cured in ambient moisture and temperature and then demolded. The demolded silicone mold may be used immediately in a high frequency flow molding operation.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715